Citation Nr: 1446659	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-45 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION


The Veteran had active service in the U.S. Air Force from December 1953 to December 1955.  He also spent time in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at an April 2011 RO hearing before a Decision Review Officer (DRO) and before the undersigned Acting Veterans Law Judge (VLJ) sitting at Columbia, South Carolina, in August 2012 (commonly called a travel Board hearing).  Transcripts of both of those hearings are on file.  

In an October 2012 decision, the Board denied the claim for bilateral hearing loss and tinnitus.  In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties to vacate and remand the October 2012 Board decision.

Pursuant to the Joint Motion, the Board remanded the claims for an addendum VA opinion in April 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In its April 2014 remand, the Board directed the examiner who performed the February 2010 opinion to issue an addendum opinion to consider the Veteran's conceded acoustic trauma in-service, as well as the results of a Reserves quadrennial examination report from 1960 which demonstrated abnormal hearing thresholds in the Veteran's left ear.  

The examiner provided two addendum opinions in May and June 2014.  In both opinions, she made the statement that the quadrennial examination from 1960 demonstrated normal hearing bilaterally.  This, of course, is not accurate, rendering these addendum opinions inadequate.  Thus, there was not substantial compliance with the remand directives, and subsequent remand is necessary to provide the Veteran with an adequate examination and opinions regarding the etiology of his bilateral hearing loss and tinnitus conditions.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, as the Veteran served in the Reserves after discharge, an attempt should be made to obtain his personnel file and verify this service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to locate the Veteran's service personnel records and add them to the claims file.  Additionally, attempt to verify all periods of ACDUTRA or INACDUTRA service the Veteran had while serving in the Reserves. 

2. Schedule the Veteran for a audiological examination with, if possible, a different examiner than who performed the February 2010 examination and provided the May and June 2014 addendum opinions, to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus conditions.  The claims file, including a complete copy of this remand, must be made available for review.  Based on the results of the audiological evaluation, comprehensive review of the claims file, and interview of the Veteran, the examiner is asked to provide an opinion responding to the following questions:

1) Is it at least likely as not (50 percent probability) that the Veteran's bilateral hearing loss was caused by, or is otherwise related to, his active duty service?

2) Is it at least likely as not (50 percent probability) that the Veteran's tinnitus was caused by, or is otherwise related to, his active duty service?

In providing these opinions, the examiner must consider the totality of the record, including the fact that it is conceded the Veteran experienced acoustic trauma while serving as a technical intelligence officer in the Air Force, that his entrance and separation examinations which showed normal whisper tests but included no audiometric data, and that his 1960 Reserves quadrennial examination which showed some hearing loss in the left ear at 500 Hertz*.  The examiner must also consider his post-service diagnosis of bilateral otosclerosis with resulting ear surgeries, all post service audiological treatment records, and all statements made by the Veteran regarding his symptoms over the years.  

*Note: Prior to October 31, 1967, service department audiometric tests were in "ASA" units.  These numbers have to be converted to the current "ISO" units, and in the Veteran's case, his 1960 examination showed 25 dB hearing acuity at 500 Hertz for his left ear, which is converted to 40 dB and represents a degree of hearing loss. 

The examiner should also comment on the Veteran's representative's March 2014 Written Brief Presentation arguments against a 2005 National Academies of Science Institute of Medicine (IOM) report (titled Noise and Military Service: Implications for Hearing Loss and Tinnitus), as well as his October 2014 Written Brief Presentation; and their relevance to the claims.  

The examiner is reminded that he/she cannot rely solely on the fact that the Veteran's hearing was within normal limits at his separation examination as the basis for any opinion provided, because doing so would again render the opinion inadequate.  

A complete rationale must be provided for each opinion reached, with citations to the evidence of record as needed.

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



